1

2                                                                                  JS-6

3

4

5

6
                                    UNITED STATES DISTRICT COURT
7
                                  CENTRAL DISTRICT OF CALIFORNIA
8

9    NICK KOUDIS,                                )    Case No.      2:19-cv-04080-R-GJS
                                                 )
10                        Plaintiff(s),          )
                                                 )
11                 v.                            )    ORDER OF DISMISSAL
                                                 )    BY LACK OF PROSECUTION
12   REAL ESTATE HEAVEN                          )
     INTERNATIONAL, INC.,                        )
13                                               )
                                                 )
14                        Defendant(s).          )

15

16          Plaintiff was ORDERED to show cause in writing no later than July 22, 2019 why this action

17   should not be dismissed for lack of prosecution. On July 19, 2019, Plaintiff filed an Administrative

18   Motion to Extend the Time to File Motion for Default Judgment (DE 17). On July 25, 2019,

19   Plaintiff’s request was denied (DE 18).

20          WHEREAS, the period has elapsed without any good cause shown to warrant an extension;

21          The Court hereby DISMISSES this instant action for lack of prosecution.

22

23   Dated: July 30, 2019

24

25
                                                              HONORABLE R. GARY KLAUSNER
26                                                            UNITED STATES DISTRICT JUDGE

27

28
